                 Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 1 of 9




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MICHAEL NESVIK and JEANNIE PAULY,                        CASE NO. C21-0487-JCC
10                              Plaintiff,                    ORDER
11          v.

12   SECURIAN LIFE INSURANCE COMPANY,

13                              Defendant.
14

15          Pursuant to the parties’ stipulation (Dkt. No. 12), the parties stipulate to the following:
16                                I.         PURPOSES AND LIMITATIONS
17          Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties
19   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
20   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21   protection on all disclosures or responses to discovery, the protection it affords from public
22   disclosure and use extends only to the limited information or items that are entitled to
23   confidential treatment under the applicable legal principles, and it does not presumptively entitle
24   parties to file confidential information under seal. Nothing in this Order waives any objections to
25   propounded discovery.
26   //


     ORDER
     C21-0487-JCC
     PAGE - 1
                Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 2 of 9




 1                                   II.     “CONFIDENTIAL” MATERIAL

 2            “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4                  1. Securian’s claims manuals and similar training or procedural materials;

 5                  2. Securian’s confidential financial data;

 6                  3. Securian’s records and agreements regarding the persons responsible for

 7                     investigating the at-issue insurance claim; and

 8                  4. Any private, confidential or other sensitive information relating to persons who

 9                     are not party to this action.

10                                                     III.   SCOPE

11            The protections conferred by this agreement cover not only confidential material (as

12   defined above), but also (1) any information copied or extracted from confidential material; (2)

13   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

14   conversations, or presentations by parties or their counsel that might reveal confidential material.

15            However, the protections conferred by this agreement do not cover information that is in

16   the public domain or becomes part of the public domain through trial or otherwise, as described

17   below.

18                     IV.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
19            4.1      Basic Principles. A receiving party may use confidential material that is disclosed

20   or produced by another party or by a non-party in connection with this case only for prosecuting,

21   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

22   the categories of persons and under the conditions described in this agreement. Confidential

23   material must be stored and maintained by a receiving party at a location and in a secure manner

24   that ensures that access is limited to the persons authorized under this agreement.

25            4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

26   ordered by the court or permitted in writing by the designating party, a receiving party may


     ORDER
     C21-0487-JCC
     PAGE - 2
               Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 3 of 9




 1   disclose any confidential material only to:

 2          (a)     the receiving party’s counsel of record in this action, as well as employees of

 3   counsel to whom it is reasonably necessary to disclose the information for this litigation;

 4          (b)     the officers, directors, and employees (including in house counsel) of the

 5   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 6   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 7   designated;

 8          (c)     experts and consultants to whom disclosure is reasonably necessary for this

 9   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

10          (d)     the court, court personnel, and court reporters and their staff;

11          (e)     copy or imaging services retained by counsel to assist in the duplication of

12   confidential material, provided that counsel for the party retaining the copy or imaging service

13   instructs the service not to disclose any confidential material to third parties and to immediately

14   return all originals and copies of any confidential material;

15          (f)     during their depositions, witnesses in the action to whom disclosure is reasonably

16   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

17   A), unless otherwise agreed by the designating party or ordered by the court. Pages of

18   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
19   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

20   under this agreement;

21          (g)     the author or recipient of a document containing the information or a custodian or

22   other person who otherwise possessed or knew the information.

23          4.3     Filing Confidential Material. Before filing confidential material or discussing or

24   referencing such material in court filings, the filing party shall confer with the designating party,

25   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

26   remove the confidential designation, whether the document can be redacted, or whether a motion


     ORDER
     C21-0487-JCC
     PAGE - 3
               Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 4 of 9




 1   to seal or stipulation and proposed order is warranted. The filing party shall redact sensitive

 2   information, which shall include the items in LCR 5.2. along with any private, confidential or

 3   other sensitive information relating to persons who are not party to this action. The filing party

 4   shall also redact the Confidential information, unless the producing party withdraws the

 5   Confidential designation or determines the document should be sealed. During the meet and

 6   confer process, the designating party must identify the basis for sealing the specific confidential

 7   information at issue, and the filing party shall include this basis in its motion to seal, along with

 8   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

 9   that must be followed and the standards that will be applied when a party seeks permission from

10   the court to file material under seal. A party who seeks to maintain the confidentiality of its

11   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the

12   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to seal

13   being denied, in accordance with the strong presumption of public access to the Court’s files.

14                          V.      DESIGNATING PROTECTED MATERIAL

15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

16   or non-party that designates information or items for protection under this agreement must take

17   care to limit any such designation to specific material that qualifies under the appropriate

18   standards. The designating party must designate for protection only those parts of material,
19   documents, items, or oral or written communications that qualify, so that other portions of the

20   material, documents, items, or communications for which protection is not warranted are not

21   swept unjustifiably within the ambit of this agreement.

22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

23   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

24   unnecessarily encumber or delay the case development process or to impose unnecessary

25   expenses and burdens on other parties) expose the designating party to sanctions.

26          If it comes to a designating party’s attention that information or items that it designated


     ORDER
     C21-0487-JCC
     PAGE - 4
               Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 5 of 9




 1   for protection do not qualify for protection, the designating party must promptly notify all other

 2   parties that it is withdrawing the mistaken designation.

 3          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 4   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 5   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 6   be clearly so designated before or when the material is disclosed or produced.

 7          (a)     Information in documentary form (e.g., paper or electronic documents and

 8   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

 9   proceedings): the designating party must affix the word “CONFIDENTIAL” to each page that

10   contains confidential material. If only a portion or portions of the material on a page qualifies for

11   protection, the producing party also must clearly identify the protected portion(s) (e.g., by

12   making appropriate markings in the margins).

13          (b)     Testimony given in deposition or in other pretrial proceedings: the parties and any

14   participating non-parties must identify on the record, during the deposition or other pretrial

15   proceeding, all protected testimony, without prejudice to their right to so designate other

16   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

17   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

18   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
19   confidential information at trial, the issue should be addressed during the pre-trial conference.

20          (c)     Other tangible items: the producing party must affix in a prominent place on the

21   exterior of the container or containers in which the information or item is stored the word

22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

23   the producing party, to the extent practicable, shall identify the protected portion(s).

24          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

25   designate qualified information or items does not, standing alone, waive the designating party’s

26   right to secure protection under this agreement for such material. Upon timely correction of a


     ORDER
     C21-0487-JCC
     PAGE - 5
                 Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 6 of 9




 1   designation, the receiving party must make reasonable efforts to ensure that the material is

 2   treated in accordance with the provisions of this agreement.

 3                   VI.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4          6.1      Timing of Challenges. Any party may challenge a designation of confidentiality at

 5   any time. Unless a prompt challenge to a designating party’s confidentiality designation is

 6   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

 7   significant disruption or delay of the litigation, a party does not waive its right to challenge a

 8   confidentiality designation by electing not to mount a challenge promptly after the original

 9   designation is disclosed.

10          6.2      Meet and Confer. The parties must make every attempt to resolve any dispute

11   regarding confidential designations without court involvement. Any motion regarding

12   confidential designations or for a protective order must include a certification, in the motion or in

13   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

14   conference with other affected parties in an effort to resolve the dispute without court action. The

15   certification must list the date, manner, and participants to the conference. A good faith effort to

16   confer requires a face-to-face meeting or a telephone conference.

17          6.3      Judicial Intervention. If the parties cannot resolve a challenge without court

18   intervention, the designating party may file and serve a motion to retain confidentiality under
19   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

20   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

21   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

22   other parties) may expose the challenging party to sanctions. All parties shall continue to

23   maintain the material in question as confidential until the court rules on the challenge.

24        VII.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25                                    OTHER LITIGATION
            If a party is served with a subpoena or a court order issued in other litigation that compels
26


     ORDER
     C21-0487-JCC
     PAGE - 6
               Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 7 of 9




 1   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

 2   party must:

 3          (a)     promptly notify the designating party in writing and include a copy of the

 4   subpoena or court order;

 5          (b)     promptly notify in writing the party who caused the subpoena or order to issue in

 6   the other litigation that some or all of the material covered by the subpoena or order is subject to

 7   this agreement. Such notification shall include a copy of this agreement; and

 8          (c)     cooperate with respect to all reasonable procedures sought to be pursued by the

 9   designating party whose confidential material may be affected.

10                VIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

11          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

12   material to any person or in any circumstance not authorized under this agreement, the receiving

13   party must immediately (a) notify in writing the designating party of the unauthorized

14   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

15   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

16   this agreement, (d) request that such person or persons execute the “Acknowledgment and

17   Agreement to Be Bound” that is attached hereto as Exhibit A. Nothing herein shall limit any

18   party’s right to seek appropriate relief from the Court in the event of violations of this order.
19           IX.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20                                  PROTECTED MATERIAL
            When a producing party gives notice to receiving parties that certain inadvertently
21
     produced material is subject to a claim of privilege or other protection, the obligations of the
22
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
23
     provision is not intended to modify whatever procedure may be established in an e-discovery
24
     order or agreement that provides for production without prior privilege review. The parties
25
     agree to the entry of a non-waiver order under Federal Rule of Evidence 502(d) as set forth
26


     ORDER
     C21-0487-JCC
     PAGE - 7
                 Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 8 of 9




 1   herein.

 2                     X.     NON TERMINATION AND RETURN OF DOCUMENTS

 3             Within 60 days after the termination of this action, including all appeals, each receiving

 4   party must return all confidential material to the producing party, including all copies, extracts

 5   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

 6   destruction.

 7             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 8   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 9   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

10   work product, even if such materials contain confidential material.

11             The confidentiality obligations imposed by this agreement shall remain in effect until a

12   designating party agrees otherwise in writing or a court orders otherwise.

13             It is so ORDERED.

14             It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

15   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

16   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

17   to those documents, including the attorney-client privilege, attorney work-product protection, or

18   any other privilege or protection recognized by law.
19             DATED this 19th day of August 2021.




                                                             A
20

21

22
                                                             John C. Coughenour
23                                                           UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C21-0487-JCC
     PAGE - 8
               Case 2:21-cv-00487-JCC Document 14 Filed 08/19/21 Page 9 of 9




 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, ____________________________________ [print or type full name], of
 4
     ____________________________________ [print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6

 7   issued by the United States District Court for the Western District of Washington on [date] in the

 8   case of Michael Nesvik, et al., v. Securian Life Ins. Co., Case No. 2:21-cv-00487-JCC (W.D.

 9   Wash). I agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order and I understand and acknowledge that failure to so comply could expose me to sanctions
11
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12
     manner any information or item that is subject to this Stipulated Protective Order to any person
13
     or entity except in strict compliance with the provisions of this Order.
14

15          I further agree to submit to the jurisdiction of the United States District Court for the

16   Western District of Washington for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this action.
18
            Date: ____________________________
19
            City and State where sworn and signed: ________________________
20
            Printed name: ____________________________________________
21

22          Signature: ______________________________________________

23

24

25

26


     ORDER
     C21-0487-JCC
     PAGE - 9
